PER CURIAM.
This is a companion case to Unke v. Thorpe, 75 S.D. 65, 59 N.W.2d 419, and resort must be had to the facts outlined in that case for a more full understanding of the factual background of this case.
By his complaint the plaintiff Christopherson seeks to recover from defendant Unke $7,218.83 which he alleges he paid to F. L. Thorpe and C. W. Waters at the request of defendant as the purchase price of alfalfa seed. The defendant Unke denied that the payment was made at his request.
 An issue of fact was presented to the court (1) whether defendant directed or authorized the payment and (2) if he did, whether he later impliedly or expressly revoked that authorization. The evidence was in sharp conflict. The trial court elected to believe the plaintiff and his witnesses. We cannot say the trial court was not justified in believing plaintiff’s witnesses, or that the clear preponderance of the evidence is against its findings. Therefore, we are not at liberty to disturb the judgment. Houck v. Hult, 63 S.D. 290, 258 N.W. 142; Scott v. Liechti, 70 S.D. 89, 15 N.W.2d 1; and Rhode v. Farup, 67 S.D. 437, 293 N.W. 632.
The judgment of the trial court is affirmed.
All the Judges concur.